Per Curiam.
Philip F. Blessing was bail for Adam Oblenderin the Quarter Sessions of Lancaster county for his appearance to answer a charge of embezzlement. The recognizance was forfeited in that court. Blessing is deceased, and his administrator obtained a rule to show cause why the forfeiture should not be stricken off. This rule the court below discharged, and this appeal was taken by the administrator from that order.
We are of opinion that no appeal lies in such case.
It was decided in Bross v. Commonwealth, 71 Pa. 262, that an appeal does not lie from the orders or judgments of the Quarter Sessions in refusing to moderate or remit forfeited recognizances. It was contended, however, that this rule does not apply where, upon the face of the record, it appears the Gourt had no power to forfeit the recognizance, or that it was unlawfully done. Where it appears upon the face of the record that the court had no jurisdiction, or that an order had been unlawfully made, it may be that the case could be reached and the error corrected upon a certiorari. Since the substitution of an appeal for a certiorari, we could apply the same remedy upon the former proceeding. The case in hand presents no such record. The court had jurisdiction; it had the power to enter the forfeiture, and for anything that appears it was lawfully done.
The appeal is quashed, at the costs of the appellant.